                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-00442-RJC-DSC


 ALLSTATE INDEMNITY COMPANY,                       )
                                                   )
                   Plaintiff,                      )
                                                   )
 v.                                                )
                                                   )
 WORLD AND MAIN (CRANBURY)                         )
 LLC,                                              )
                                                   )
                  Defendant.                       )



       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

Affidavit [for Brandon T. Walker and Joshua L. Hartman]” (documents ## 14 and 15) filed January

4, 2019. For the reasons set forth therein, the Motions will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr..


       SO ORDERED.

                                   Signed: January 4, 2019
